
	

116 S2145 IS: Bogus Bonus Ban Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2145
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Ms. Ernst (for herself, Mr. Braun, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit the payment of bonuses to contractors for unsatisfactory performance.
	
	
		1.Short title
 This Act may be cited as the Bogus Bonus Ban Act of 2019.
		2.Linking of award and incentive fees to contract outcomes
 (a)GuidanceNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in coordination with the heads of Federal departments and agencies, shall issue guidance, with detailed implementation instructions (including definitions), on the appropriate use of award and incentive fees in department or agency programs.
 (b)ElementsThe guidance under subsection (a) shall— (1)ensure that all new contracts using award fees link such fees to outcomes (which shall be defined in terms of program cost, schedule, and performance);
 (2)establish standards for identifying the appropriate level of officials authorized to approve the use of award and incentive fees in new contracts;
 (3)provide guidance on the circumstances in which contractor performance may be judged to be excellent or superior and the percentage of the available award fee which contractors should be paid for such performance;
 (4)establish standards for determining the percentage of the available award fee, if any, which contractors should be paid for performance that is judged to be acceptable, average, expected, good, or satisfactory;
 (5)ensure that no award fee may be paid for contractor performance that is judged to be below satisfactory performance or performance that does not meet the basic requirements of the contract;
 (6)provide specific direction on the circumstances, if any, in which it may be appropriate to roll over award fees that are not earned in one award fee period to a subsequent award fee period or periods;
 (7)ensure that the Department or agency— (A)collects relevant data on award and incentive fees paid to contractors and provides for the inclusion of such information, including a listing of each award and incentive fee so paid, on USAspending.gov, the searchable website of government spending established pursuant to section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–206; 31 U.S.C. 6101 note); and
 (B)has mechanisms in place to evaluate such data on a regular basis; and (8)include performance measures to evaluate the effectiveness of award and incentive fees as a tool for improving contractor performance and achieving desired program outcomes.
 (c)Return of unearned bonusesAny funds intended to be awarded as incentive fees that are not paid due to the inability of a contractor to meet the criteria established by this section shall be returned to the Treasury of the United States.
 (d)Inclusion of award fee as award type filter on USAspending.govThe Secretary of the Treasury shall include award fee as a filter on USAspending.gov. 